DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification / Disclosure
The disclosure is objected to because of the following informalities: 
 	 In the specification, the parameter “hydroxyl equivalent weight” is associated with the units “mg KOH per gram” which is inconsistent with the generally accepted definition of the “hydroxyl equivalent weight” -- e.g., see DOW ANSWER CENTER - DEFINE POLYURETHANE FUNCTIONALITY, OH NUMBER, AND EQUIVALENT WEIGHT. The parameter “hydroxyl equivalent weight” is calculated from the molecular weight (g/mol or Dalton) divided by functionality (which is the total moles of OH / total moles of material, resulting in an unitless value), and therefore utilizes the same type of units as molecular weight (i.e., Daltons or g/mol), while the units “KOH per gram” is typically associated with the hydroxyl number (or value), which is the milligrams of KOH equivalent to the hydroxyl content in one gram of material.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 19-20 are vague and indefinite because the units “mg KOH per gram” is inconsistent with the parameter “hydroxyl equivalent weight”.  The parameter “hydroxyl equivalent weight” is calculated from the molecular weight (g/mol or Dalton) divided by functionality (which is the total moles of OH / total moles of material, resulting in an unitless value), and therefore utilizes the same type of units as molecular weight (i.e., Daltons or g/mol), while the units “KOH per gram” is typically associated with the hydroxyl number (or value), which is the milligrams of KOH equivalent to the hydroxyl content in one gram of material.  For example, see DOW ANSWER CENTER - DEFINE POLYURETHANE FUNCTIONALITY, OH NUMBER, AND EQUIVALENT WEIGHT.
	Claims 6-7 is vague and indefinite because the use of the term “hydroxyl number” appears inconsistent with the use of “hydroxyl equivalent weight” in the parent claim 1.   It is unclear whether Applicant intends to require that the hydroxyl equivalent weight and the hydroxyl number are both at least about 1000 mg KOH / g, or whether the term “hydroxyl number” is a typical error and Applicant intended to recite “hydroxyl equivalent weight” in both claims 6-7.  Furthermore, the Examiner notes that a hydroxyl number of 1000 mg KOH/g or more appears to be an exceptionally high hydroxyl value for a linear polyester.  For the purposes of the present Office Action, claims 6-7 are assumed to be directed to “hydroxyl equivalent weights”.
 	Claim 9 is vague and indefinite because there is insufficient antecedent basis for the limitation “the aliphatic diol” in claim 9 or in its parent claims 1, 6.
	Claim 17 is vague and indefinite because the term “low” in the phrase “low solution viscosity” is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim 18 is vague and indefinite because it fails to specify the test conditions for determining the solution viscosity.
 	Claims 2-5, 8, 10-16 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Parent claim 12 already specifies that the aliphatic diacid is succinic acid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
EP 2821446 (VITALE-EP ‘446),
in view of TOMIZAKI ET AL (US 2011/0111242).
	VITALE-EP ‘446 discloses a coating composition comprising: 
(i) a substantially aliphatic, substantially linear polyester polyol containing less than 2 wt% aromatic components and is derived from less than 1% monomers with a trivalent (or higher) functionality, wherein the polyester polyol is derived from linear diacids containing 1-18 carbon atoms and linear glycols containing 1-18 carbon atoms, and wherein the polyester polyols have an OH% of 0.5-3, and wherein an illustrative, non-limiting example of the polyester polyol has a molecular weight of about 1900; 

(ii) a curing agent;

(iii) optional additives (e.g., pigments, etc.);

The coating compositions can be organic solvent-based and/or water-based (e.g., including additional co-solvents, etc.), and are typically crosslinked after application to a substrate to form a crosslinked coating on said substrate. (entire document, paragraph 0019, 0022, 0024-0026, 0028-0033, 0052, etc.; Table 1, etc.)
	TOMOZAKI ET AL ‘242 discloses that it is well known in the art to utilize hydroxy-functional polyesters with typical number average molecular weights of 500-50,000 and typical hydroxy values of 10-300 mg KOH/g in curable pigmented coating compositions.  The reference further discloses that it is well known in the art to utilize aliphatic diacids (e.g., succinic acid, adipic acid, etc.) and dihydric alcohols (e.g., unbranched or branched C2-C6 diols, such as branched 1,5-pentanediol, etc.) to form such hydroxyl-functional polyesters.   The reference further discloses that it is well known in the art to incorporate organic solvents into water-based coating compositions (e.g., up to 50 parts by weight per 100 parts of polymeric components and curing agent; up to 70 parts by weight per 100 parts solid resin content; etc.) to improve smoothness and/or distinctness of image, in addition to other optional known additives (e.g., other organic solvents, etc.). (paragraph 0029-0033, 0039, 0048, 0212-0215, 0224, 0229, 0238, 0245-0247, etc.)
	Regarding claims 1, 4-5, 8, 19-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating compositions containing linear polyesters as disclosed in VITALE-EP ‘446 to substrates, followed by crosslinking (i.e., curing) said applied coatings, in order to form useful and durable crosslinked (i.e., cured) coatings on articles.
	Further regarding claims 1, 6-7, 19-20, since: (i) VITALE-EP ‘446 discloses substantially linear polyesters with an OH% of 0.5-3; (ii) the hydroxyl equivalent weight of a material ≈ (56.1 x 1000) / OH number (assuming a negligible acid number); and (iii) the OH number of a material = 33 x OH%; VITALE-EP ‘446 discloses substantially linear polyesters with OH numbers of about 16.5-99 KOH/g and therefore hydroxyl equivalent weights of about 567-3400 g/mol.
	Further regarding claims 1-3, one of ordinary skill in the art would have selected the number average molecular weight of the linear polyester polyols of VITALE-EP ‘446 to be within ranges typically utilized in coating compositions (e.g., number average molecular weights of 500-50,000) as suggested by TOMIZAKI ET AL ‘242 in order to optimize the performance properties of the coating composition (e.g., viscosity, etc.) and the resultant coating (e.g., strength, impact resistance, abrasion resistance, etc.) for specific applications.
 	Regarding claim 9, one of ordinary skill in the art would have utilized known branched pentanediol compounds (e.g., containing one or more branched alkyl groups, but only two reactive OH groups) as at least part of the linear (i.e., having only two reactive OH groups) aliphatic diol component used to form the substantially linear polyester polyols of VITALE-EP ‘446 in order to tailor the physical properties (e.g., flexibility, impact resistance, durability, etc.) for specific applications.
 	Regarding claims 10-12, 14, one of ordinary skill in the art would have utilized known linear diacids such as succinic acid as suggested by TOMIZAKI ET AL ‘242 as at least part of the linear aliphatic diacid component used to form the substantially linear polyester polyols of VITALE-EP ‘446.
 	Regarding claim 13, one of ordinary skill in the art would have utilize diacids derived from renewable biomass feedstocks as at least part of the linear aliphatic diacid component used to form the substantially linear polyester polyols of VITALE-EP ‘446 in order to reduce usage of non-renewable petroleum-based resources.
	Regarding claims 15-16, one of ordinary skill in the art would have selected the Tg of the polyester polyols of VITALE-EP ‘446 in order to optimize the performance properties of the coatings (e.g., flexibility, elasticity, impact resistance, strength, etc.) for specific applications and/or usage conditions (e.g., low temperature conditions and/or ambient temperature, etc.).
 	Regarding claims 17-18, one of ordinary skill in the art would have selected the solution viscosity of the polyester polyols of VITALE-EP ‘446 in order to: (i) tailor the coating characteristics (e.g., viscosity, etc.) of the coating composition for specific manufacturing methods and/or apparatus (e.g., spraying, rolling, dipping, etc.); and/or (ii) optimize the performance properties of the resultant coating (e.g., strength, impact resistance, abrasion resistance, etc.) for specific applications, since the solution viscosity is a function of the molecular weight of the polyester polyol, and the molecular weight of a polyester polyol in turn affects one or more of said performance properties of a coating made using said polyester polyols (e.g., higher molecular weights in a coating often results in improved strength, hardness, and/or chemical resistance, etc.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	EP 2821446 (VITALE-EP ‘446), in view of TOMIZAKI ET AL (US 2011/0111242), and in view of CHEN ET AL (US 6,331,582), and in view of WORLD OF MOLECULES - SOLVENTS,
as applied to claims 1, 6 above, 
and further in view of EP 2716679 (KUSANO-EP ‘679).
 	KUSANO-EP ‘679 discloses that it is well known in the art to utilize branched aliphatic diols such as 2,2,4,4-tetramethyl-1,5-pentanediol as dihydroxy compounds for producing condensation reaction-type polyols which can be used to produce materials with improved flexibility and/or elasticity. (paragraph 0070-0071)
	Regarding claim 9 , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to one of ordinary skill in the art would have utilize known branched pentanediol compounds as suggested by KUSANO-EP ‘679 as at least part of the linear aliphatic diol component used to form the substantially linear polyester polyols of VITALE-EP ‘446 in order to produce coatings with readily tailored performance properties (e.g., impact resistance, flexibility, etc.).

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	EP 2821446 (VITALE-EP ‘446), in view of TOMIZAKI ET AL (US 2011/0111242),
as applied to claims 1, 10-13 above, 
and further in view of UTSUNOMIYA ET AL (US 2015/0087789).
 	UTSUNOMIYA ET AL ‘789 discloses that it is well known in the art to use bio-based aliphatic dicarboxylic acids (e.g., succinic acid, adipic acid, etc.) as monomers to form polyester polyols in order to reduce reliance on petroleum-based raw materials. (paragraph 0002, 0215-0219, etc.)
 	Regarding claims 10-13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize linear aliphatic diacids such as succinic acid derived from renewable biomass feedstocks as at least part of the linear aliphatic diacid component used to form the substantially linear polyester polyols of VITALE-EP ‘446 in order to reduce usage of non-renewable petroleum-based resources. as suggested by UTSUNOMIYA ET AL ‘789.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	NOORDOVER ET AL (US 2010/0160548), which is the US equivalent of CN 101535372, disclose polyester-based coating compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 26, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787